         Case 1:19-cr-00398-RDB Document 24 Filed 12/12/19 Page 1 of 1
                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND


 UNITED STATES OF AMERICA                       *
                                                *        CRIMINAL NO. RDB 19-0398
        v.                                      *
                                                *
 COLLIN DAVIS,                                  *
                                                *
               Defendant                        *
                                             *******

             NOTICE THAT GOVERNMENT WILL NOT PURSUE THE DEATH
                PENALTY AND CONTINUED SPEEDY TRIAL TOLLING

       Comes now the United States, by and through undersigned counsel, and hereby notifies

the Court and counsel that the United States does not intend to pursue the death penalty against

Defendant Collin Davis in the above-captioned case.

                                     Respectfully submitted,

                                     Robert K. Hur
                                     United States Attorney

                                   By:______/s/_________________________
                                     Patricia McLane
                                     Lindsey McCulley
                                     Assistant United States Attorneys
                                     United States Attorney=s Office
                                     36 South Charles Street, Fourth Floor
                                     Baltimore, Maryland 21201


Filed ECF: December 12, 2019
